Title: To Thomas Jefferson from Victor Marie du Pont, 7 May 1803
From: du Pont, Victor Marie
To: Jefferson, Thomas


          
            Monsieur le President
            New York 7 may 1803.
          
          Je recois la lettre dont vous m’avez honoré en date du 4 Courrant et je m’empresse de vous envoyer la traite que vous desirez sur Paris—Toute la famille dans l’un et l’autre hemisphere sera toujours reconnaissante lorsque vous lui fournirez l’occasion de faire quelque chose qui vous soit agreable. Les nouvelles de guerre ont un peu suspendu les expeditions par france les assureurs, n’ayant point encore determiné leur prime pour ce nouvel ordre de choses. mais je ne doute pas que d’ici a 15 jours il ne s’en presente quelqu’une, plusieurs se preparant—J’aurai l’honneur de vous prevenir d’avance de leur depart, & je vous prie de vouloir bien agréer l’offre de mes plus devoués services et l’hommage de mon respect—
          
            V. du Pont
          
         
          Editors’ Translation
          
            
              Mister President,
              New York, 7 May 1803
            
            I have received the letter of 4 May with which you honored me and I hasten to send the draft you asked to be drawn on Paris. The entire family on both hemispheres will always be grateful when you provide us with the opportunity of doing something that pleases you.
            News of the war has somewhat halted shipments from France, since the insurers have not yet determined their costs in this new situation. But I do not doubt that one will present itself in the next two weeks, since there are several in preparation. I will be honored to inform you in advance of their departure.
            Please accept this offer of my most devoted service and respectful homage.
            
              V. du Pont
            
          
        